Conditions to be complied with to pursue the occupation of road transport operator - International carriage of passengers by coach and bus (recast) - International carriage of goods by road (recast) (debate)
The next item is the joint debate on the following reports:
by Mrs Ţicău, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator - C6-0145/2007 -;
by Mr Grosch, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on common rules for access to the market for coach and bus services (recast) - C6-0147/2007 -; and
by Mr Grosch, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on common rules for access to the international road haulage market (recast) - C6-0146/2007 -.
President-in-Office of the Council. - (SL) Mrs Ţicău, Mr Grosch, ladies and gentlemen, the European Commission published draft legislative instruments in July 2007. These were the proposal for a regulation on common rules for admission to the occupation of road transport operator, the proposal for a regulation on common rules for access to the international road haulage market, and the proposal for a regulation on common rules for access to the market for transport services by coach and bus.
The Portuguese Presidency began work on the regulation on common rules for access to the international road haulage market, and the Slovenian Presidency continued this work and also opened the other two dossiers. In parallel with the work in the working group, we also began informal talks with rapporteurs in the European Parliament.
At the April meeting of the Transport, Telecommunications and Energy (TTE) Council, ministers conducted a political debate based on a package with the main issues, with the following results. Firstly, with regard to the regulation on common rules for access to the international road haulage market, the key question of cabotage remains unanswered. Most Member States essentially supported the compromise decision under which three cabotage trips are permissible within seven days after unloading in the host Member State.
However, quite a lot of Member States, who were also supported by the Commission, called for transit cabotage also to be made possible, to avoid empty road traffic. The Presidency is currently endeavouring to find a compromise solution in the Council.
Secondly, with regard to the regulation on admission to the occupation, a compromise needs to be found on the national electronic register and the register of transport undertakings. In fact we shall soon be agreed on the timetable for establishing this register.
Thirdly, with regard to the regulation on international coach and bus services, the debate needs to be continued at working-group level. We have agreed that the solutions in the other two regulations should also be applied analogously in this regulation.
The Slovenian Presidency will be endeavouring to achieve political agreement on these three proposed regulations in the TTE meeting on 13 June 2008. I wish to emphasise that we shall try to take your requested amendments into consideration as far as possible and thus, to a great extent, bring our points of view into line with one another.
The Slovenian Presidency wishes to help to consolidate and complete the single market. I am convinced that the fast-growing road transport sector constitutes one of the foundations of the single market for the free movement of goods and passenger transport, and that the Community's legal regime needs to be modernised, in order to be made more efficient, to have greater control, and to ensure honest competition.
The Slovenian Presidency unreservedly supports the aims set out in the proposals for the three regulations. I should like to emphasise that the Slovenian Presidency is aware of the existing restrictions in the European Union's transport market, which means that it sees its task as lying not only in strengthening the rules and control mechanisms for cabotage, but also in introducing uniform rules for access to the occupation.
The electronic registers in particular will help to improve efficiency and transparency in the transport sector and to effect a substantial reduction in the administrative burden. Lastly, I must thank MEPs and, in particular, the rapporteurs Mr Grosch and Mrs Ţicău for the constructive exchange of views.
Let me say again that the Slovenian Presidency will do everything in its power to achieve a balance between the various interests, and also to ensure that the solutions we accept will make the European road transport industry more efficient and more competitive.
At this point, I should like to say that it is my hope and wish that we shall continue the constructive dialogue, and that the European Parliament will achieve a consensus as soon as possible.
Member of the Commission. - (RO) Regulations regarding access to the international road passenger and freight transport market, together with the Regulation regarding access to the profession of road operator form a package. These subjects are inextricably connected. I am very pleased to see these three texts subject to a vote today in order to establish your position at a first reading. I thank your Rapporteurs, Mrs. Ţicău and Mr. Grosch, for their work, as well as all the members who have contributed to it. A rapid agreement is necessary for the following reasons: the European Council of March 2007 expressed its wish in this respect; the sector in question, more than 900,000 enterprises, wants to harmonise the conditions for access to the profession in order to have a loyal competition and clear rules regarding this restricted but delicate problem, namely cabotage.
15 years after the first regulations regarding access to road transport, the market continues to be fragmented, with 27 national versions of rules as regards the control of access to the profession and the definition of the good repute required for this access. I will also remind you, one more time, of the divergent interpretations of the notion "temporary” as regards cabotage. Consequently, it was about time to stimulate the progress in integrating the internal market in the field of road transportation. A rapid agreement is possible. I have the feeling that the Council's and your positions can be directed even more toward a common point. With the help of the Slovenian and the French Presidency, I believe it is possible to reach an agreement soon. I can assure you of my support, at least in principle, regarding most of the amendments proposed by the Committee on Transport and Tourism. Since the detailed position of the Commission regarding each amendment submitted has already been transmitted to the relevant Parliament service, my reserves or observations will focus only on a few matters.
The first one, the matter of the cabotage, seems to be a major item of this package. Yet, no solution will be good unless it is controllable. The essential quality of the Commission's proposal is precisely the clarity, simplicity and controllability of the mechanism introduced: three operations within the seven days following an international transport. This relation to an international transport is generally recognized and, exactly for this reason, I understand the interest raised by amendment 17 of the Grosch report, which provides the performance of cabotage operations in a transit country on the shortest way back. Nevertheless, the proposed formulation makes the amendment difficult to control - and I cannot support it for this reason. On the other hand, in order to avoid empty races, I believe we could control a provision saying that one of the three operations within seven days can be performed in a transit country within a maximum of three days. I would have no trouble with supporting an amendment in this respect. It is the same with amendments 18, 37, 40, 44 and 47, which provide that restrictions regarding the number and duration of cabotage operations shall be eliminated gradually, until their complete elimination in 2014.
We have to take into consideration the market reality in various Member States. The fiscal, social, and salary conditions are still very disparate due to the absence of sufficient harmonization and I am afraid they will remain the same in 2014 as well. The proposed package will certainly contribute to this harmonization as regards the control of access to the profession but it could not guarantee a sufficient degree of harmonization by itself. Under these circumstances, an automatic liberalization of cabotage would result in a deformation, and not a consolidation of competition conditions. Therefore, a clause of subsequent review of this matter seems more appropriate to me. I mention that, until this review, it goes without saying that the regulation does not prevent Member States in any way from completely opening their cabotage markets provided that they do this without any discrimination against the other Member States or under agreements between the national governments prior to the Community rules in force regarding market access.
Amendment 21, as formulated, omits these specifications and, consequently, cannot be supported by the Commission. As regards access to the profession, the aspect of good repute and serious infringements of the law is essential. I believe the procedure you propose, regarding the withdrawal of good repute in case of a serious infringement of the law, has a great dissuasive power, still remaining appropriate. I welcome in particular amendment 104 of Mrs. Ţicău's report, which provides a very clear list of these infringements. Therefore, we can support the Parliament's proposal as regards article 6. The European Companies Register has a special importance in guaranteeing the control of good repute. In this respect, in principle, we support amendments 70, from 72 to 78 and 114, which provide for a rapid and progressive introduction of interconnected national registers.
Lastly, the draft regulation allows small businesses to resort to so-called external administrators. In other words, they are administrators who do not work directly in these small businesses. Amendment 27 does not establish limits for this possibility which, in my opinion, should remain an exception and not become a rule. Therefore, I cannot support it. Yet, I could support amendment 109, which provides for a reasonable limit of 50 vehicles. Finally, as regards the issue of the 12 days, I remember the former amendment 102 in Mrs. Ţicău's report, which refers to the reintroduction of the so-called 12-day derogation in the case of coaches. I agree with the plenary session's choice to vote this amendment in Mr. Grosch's report regarding buses. The Commission has not adopted a position on the content for the moment. At present, the social partners are working on this subject and we have to wait for the result of the first exchanges in order not to legislate in a hurry. A more detailed re-examination of this matter will be necessary as soon as an agreement is reached between these partners, yet without slowing down the progress in reaching an agreement on cabotage and the register.
Rapporteur. - (RO) I would like to begin by thanking the Commission, the Council, the Co-Rapporteurs, in particular Mr. Grosch, Mr. Sterckx, Mrs. Lichtenberger and all the colleagues I worked with in making this report. The Proposal for Regulation regarding access to the occupation of road transport operator is important because it concerns 4.5 million employees in the field of road transportation and over 900,000 European companies. We tried to have consultations that were as comprehensive as possible with those operating in this field and for this purpose the TRAN Committee organized a public debate last October in order to gather as many opinions as possible regarding the proposal for regulation. The Regulation replaces Directive 96/26, which was implemented differently by Member States. The Proposal for Regulation establishes common criteria according to which a company has access to the occupation of road transport operator, a stable headquarters, management from an operational centre, access to a sufficient number of parking spaces, criteria to prove the financial standing, good repute, the transport manager's role and the conditions he/she should meet, and here I refer to the certificate of professional competence and good repute, as well as the Member States' obligation to create national electronic registers to be interconnected.
193 amendments were submitted to the TRAN Committee, which have brought changes to the Commission's proposal. Thus, the Parliament, the TRAN Committee opted for a text that refers only to severe and very severe infringements, the latter being well-defined in a new appendix to the Regulation and, for the severe infringements, the Commission shall come up with a list of infringements whose repetitive nature can result in losing the road carrier licence. This list will be approved by the procedure of control regulation. As regards the national electronic registers to be interconnected by 1 January 2012, they will be developed starting from a minimum common structure, which shall be presented by the Commission by 1 January 2010. The electronic registers will have a public section and a confidential section. The public section shall contain data on the road transport operators and road transport managers and the confidential section shall contain data on the infringements committed or the sanctions enforced and shall be accessed only by relevant authorities, in compliance with the provisions regarding the protection of personal data. I emphasize the fact that these confidential data can be kept in separate registers.
As to obtaining the certificate of professional competence, the TRAN Committee opted for eliminating a fixed number of training hours and replacing them with the obligation of a written examination followed by an oral examination as well, according to the decision of each Member State. Another amendment proposed stipulates that a transport manager shall be sanctioned only for the facts imputable to him. Thus, any sanction decision can be disputed and the recording of sanctions in the electronic register will be made only after a final decision in this respect.
The TRAN Committee considered it was sufficient for a company to prove its financial capacity based on the annual accounts examined by an auditor or a properly accredited person, based on a bank guarantee or another financial instrument, for instance insurance. Therefore, the minimum 80% limit for immediate available funds was eliminated in favour of a minimum threshold for capital and reserves. The TRAN Committee also considers it important that the euro value be established every year and not every 5 years, as provided in the Commission's proposal. We also proposed the elimination of article 22 from the Commission's proposal, which established certain rights of priority differently for various Member States and amendment 52 was introduced, which allows people who prove that over the last 10 years prior to the effective date of the regulation they continuously administered the road transport activity to be exempted from examination.
We proposed to limit the number of vehicles administered by an external manager to 50, and the number of companies to 4. As regards the internal transport manager, the socialist group proposes to limit the number of vehicles directly administered by a transport manager to 250. We believe this is necessary because the transport manager should also have decent working conditions.
Two amendments regarding the 12-day derogation in relation to the rest period of coach drivers for international passenger transport were also submitted in the TRAN Committee. An agreement between employers and trade unions is expected in this respect and, for this reason, the two amendments will be submitted again in Mr. Grosch's report.
rapporteur. - (DE) Mr President, I should also like to thank the rapporteur, the shadow rapporteur, the Council and the Commission for their effective cooperation. I believe we have been trying to create a complete package in order to maintain a certain coherence between the three reports.
At first glance I would say that Parliament to some extent leads the way. We were perhaps hoping to have achieved a result already in an unofficial trialogue. However, Parliament can now point the way. I am convinced that the Council can very usefully take on much of what has been debated here and will be agreed. The transport manager, as just stated, plays an important role in access to jobs. I believe it is important that we shall know tomorrow how enterprises are structured in an international sector such as this, who takes responsibility there on the one hand in terms of finances and reliability, but also on the other hand in terms of the important regulations on transport. If we are working at international level tomorrow, it is important to know how partners are structured and that we can rely on them.
We have tried to organise this as simply and transparently as possible in administrative terms. We are, however, very much counting on the Council's cooperation because the information network we want to create must be transparent, efficient as well as readily available. Any kind of delay here is unnecessary in our view, because progress on this can be very quick thanks to today's information technology.
The preconditions for jobs are also clear. We do not want any special conditions for people who already have work experience and have proved they are reliable. We would, however, like this also to remain verifiable at regular intervals. In terms of market access, transport by bus is somewhat easier. We have also sought coherence there with access to jobs.
We in Parliament have set our priorities on focusing for the time being on serious offences. An exchange of information on minor offences between countries in future was really not what we were after. If we have good information available on serious offences, we are already a major step ahead.
In our view existing treaties should not be jeopardised. In addition, we believe public urban transport is already protected by its own regulations and it is incumbent upon the Member States to check whether or not problems are occurring there.
The 12-day regulation is already the subject of debate here, of course, and as has just been mentioned, Parliament had already requested this 12-day regulation before, but it was not resolved under the British Presidency at the time. Parliament has always spoken out clearly on this because we are not just market-oriented. We have also been considering safety criteria and we wanted to take this subject up once again. I hope that this Parliament will find the right time as well as the correct formula for adopting this subject.
Finally, access to road haulage: the famous concept of cabotage is, of course, enormously important here. In simple terms it is ultimately about somehow regulating what is referred to as the Services Directive in the transport sector. How should I, if I come from a third country, provide services in another country? Should I be doing this indefinitely? Should I be doing this under just any conditions? This is ultimately the key question. We are not talking about large transport companies here, but about smaller enterprises. On the one hand we are accommodating the environmental aspect by wanting to avoid empty runs, but on the other hand we should not - being well aware that the social as well as the fiscal conditions differ greatly from country to country at the present time - be encouraging direct dumping in these two sectors either with this regulation.
Limiting cabotage operations to three a week is at least in my view a clear statement. This is much better than the term 'temporary', which would virtually have meant 27 countries having 27 different legislatures in the next few years, which would definitely not have been beneficial for the sector. I believe the regulation is clear. The fact that this now has to be completed within a reasonable time is, in our view - I am now speaking for myself - plain sailing insofar as the differences in terms of wages and taxes are being abolished.
We have also been examining cabotage rather more realistically and this means we are already able to start after the first unloading. Unlike the Commission, I am of the opinion that cabotage must be possible on an international journey as well as on the return journey.
We therefore also want some coherence in market access in terms of serious offences and information about them, just as we also want to simplify the administrative procedures.
Finally, an appeal once again to the countries themselves. With these regulations, as we have been debating and adopting them here today - particularly with regard to cabotage - there is little sense in going into too much detail when the countries as a whole are not being given the necessary funds to carry out accurate monitoring of these cabotage journeys.
There is not a vast amount of work. In our view it entails eventually harmonising the management documents on the one hand, and on the other hand getting to a point where total cabotage expenditure of 2% is properly monitored at European level; for certain countries, however, this does mean 30-40% of the work in this sector.
I believe that only then will what we are doing here make sense. Certain details, which we disregard, will then make sense, too.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to congratulate both rapporteurs on behalf of my group: firstly Mrs Ţicău, and secondly my colleague Mr Grosch. They have done very good work: they have attempted to bring together the various conflicting opinions within the Committee on Transport and Tourism.
Our group supports in principle the Commission's proposed new regulations for conditions to be complied with to pursue the occupation of road transport operator and for access to the market for coach and bus services and access to the international road haulage market. However, our amendments call for further steps towards harmonisation and liberalisation. May I point out that we are still aiming towards the idea of the European internal market, which was actually supposed to be introduced in 1958. The Council has long been reluctant, but the European Court of Justice said in 1985 that we must also establish the European internal market in the transport market, so we must become a little bolder in this respect.
A brief comment on the topic of licence to pursue an occupation. The demand that the Commission develop an integrated register of infringements of road transport legislation by 2010 is very important because Member States must be able to decide on the withdrawal of licences, for example, according to unified criteria. We must consider not only licensing, but also withdrawal of that licence. If we want to eliminate the black sheep, we must decide on the matter of withdrawal of licences according to unified criteria and, in this respect, I hope that the Commission will undertake to produce a unified register by 2010.
With regard to access to the market for coach and bus services, I believe that we ought finally to make the internal market a reality, step by step. Therefore, I hope that the Commission will support us in making it no longer necessary to obtain authorisation from another Member State for cross-border regular services not extending more than 50 km beyond the border. This is nothing less than protectionism rearing its head.
With regard to access to the international road haulage market, we must stop cabotage at some point. It makes no sense in a common internal market. The point of a common internal market is that every business must be able to offer its services in every part of the Community. For environmental reasons, I would say to Mrs Lichtenberger that if I want pointless return trips to stop, then I must find a sensible way of making it possible for providers to undertake trips within other countries. Do not come to me with conditions! We are talking about doing away with cabotage in 2014. There are still six years to go. If we cannot manage to harmonise the conditions to some extent in six years, then we will never manage it, and you will still be promoting cabotage regulations in the year 3000. I am familiar with these sorts of stories from Hamburg, because we always thought that our neighbours outside of Hamburg would pay incredibly low wages. We must see to it that we create an internal market.
My most important point is the issue of the 12-day rule. Here we must simply draw clear lines. We need the 12-day rule for occasional cross-border coach services. It is not helpful when the operators and the unions now say: 'We are about to reach an agreement.' We must make a statutory ruling. We must pave the way for revision of driving and rest times. I am more than willing to discuss details of implementation with the unions and operators later but it is for Parliament to legislate the provisions on driving and rest times. We have clear proposals, which were supported by a majority in committee, and I would ask you to vote accordingly tomorrow.
Mr President, Mr Jarzembowski, the reason the state of Hamburg now has a black-green government is so that the Conservatives can learn a thing or two about all this. That is excellent.
I would first like to congratulate Mrs Ţicău, as it is her first report. She did a very good job, as of course, did Mr Grosch, of whom Parliament has come to expect good reports. I was somewhat startled by the questions put from outside. We are not trying to reinvent road transport with these three reports, but rather to determine how best to organise it and also ultimately how to raise the safety criteria, because there are a great many companies that want to use the roads. Finally, we are also interested in how social protection is connected with all this.
The freeing up of cabotage should not really pose any problems either. As has already been mentioned, unladen journeys are of no benefit to anybody. They make no sense at all. However, we do need to ensure that the situation does not get completely out of control. Therefore, it would make sense for us to resolve tomorrow that we will check, in 2012, what has happened by then, and how everything has developed, so that we build in some reserve, as it were - and there is an amendment in this vein by Mr Grosch, which we support. By 2014, when everything is supposed to launch fully, it also should be provided with a safety clause. In the event that serious disruption to the market does occur, a Member State can then say 'We are pressing the emergency button and going to the Commission. This is a case that requires a remedy.'
My final point concerns the 12-day rule. I have always supported it; we supported it at the time. Now, however, a new situation has arisen, in which the unions and the hauliers have reached an agreement. That could cause problems with the amendments. Therefore, tomorrow, we would be very much in favour of postponing by a month acceptance of the report that contains the part about coaches and deal with it later, in June, when it is fully ready. To do it that way would make sense and would also involve the industry.
on behalf of the ALDE group. - (NL) I should like to quote from the White Paper: 'Nowadays, lorries are no longer forced to return empty from international deliveries. They can even pick up and deliver loads within a Member State other than their country of origin. Road cabotage has become a reality.' This is what the European Commission said in 2001.
Since that time, a number of Member States have once again introduced a number of restrictions and so, once again, we have a fragmented market that we did not have in 2001. What does the Commission say now? We shall mould this fragmentation into rules so that the fragmentation is the same for all. I am therefore very disappointed - I even said so to Commissioner Barrot - with the Commission proposal, which means a step back in comparison to the 1993 directive. Fortunately we have been able to do something about this but, in my view, nowhere near enough.
What is it that we are doing, then? We are spending billions of euro via Galileo in order to ensure that we know where the transport is. This means that a transport company can organise its operation efficiently throughout the European market and then we say: no, stop, bureaucracy. You must submit papers despite being busy. You must do all kinds of things that mean you operate less efficiently and even possibly see your lorries returning empty. That is what the Commission is now saying, and I find it a major disappointment that the Commission even dare put it down on paper.
Therefore, in this instance, I believe that the social aspect is a kind of excuse that is very readily used. Otherwise, why would the French authorities approach Belgian transport companies to find out whether they are conducting no cabotage or too much cabotage in France? The wages in Belgium are higher than in France, not lower. This is not a social issue; it is about protecting a country's own market.
The result, therefore, will be greater environmental damage followed by, within a couple of weeks, Commission proposals for green transport. Congratulations! Fortunately, therefore, we and the rapporteur have been able to do a number of things about this. I hope that these make it through. We have the prospect of an open market by 2014, but this is not enough as far as I am concerned. I would prefer to see this achieved by 2012. Nor do I believe that we require new studies. This time, we must truly throw open the market - and, Mr Piecyk, I agree with your amendment - in order to ensure that action is taken in the event of a disruption in the market. This action must be taken in an open market, however, not by creating additional obstacles in a market in which there are already hundreds.
With regard to the report by Mrs Ţicău, I am in full agreement with a strict approach towards people who are starting out in the business. Incidentally, I have made the requirements even more stringent on a number of points. I thank the rapporteur for entering into discussion with me in this respect. If we are strict towards the players in the market, therefore, we must also ensure that the market is truly an open one.
Mr President, ladies and gentlemen, cabotage sounds like a good idea. Preventing unladen journeys also reduces emissions and, after all, the transport sector also has an obligation to finally start reducing emissions. It is just a pity that, in the past, this regulation was frequently abused, to disregard social standards and to use dumping prices to gain market share. The rapporteur has therefore generously chosen an approach that takes this into account. Monitoring of everything that is decided here is crucial - and that is also my appeal to the Member States. Otherwise, none of it will work. I can therefore agree with this part of the package.
That is not quite the case with the report on coach transport, however, where some members of the Committee on Transport and Tourism expressed a wish to include the famous 12-day rule on driving and rest times again, and the very well organised bus lobby has been providing us with an excessive amount of information for months on end, in order to achieve this. However, far too little effort was made to canvas the opinions of employees working in this industry.
I could not support this regulation, purely because of the amendments. However, if an agreement between the social partners comes about - I mean between the companies and the others who are affected, because this includes people who are not part of any union, as this sector has a particularly low level of union membership - then I would like the regulation to be accepted as well. We will just have to wait and see. It is only fair to do so, if we recognise social partnership. Therefore, let us postpone this part and find a better, prudent solution later, so that we do not have to renegotiate afterwards and find ourselves in a position where we may not be able to achieve anything further.
on behalf of the GUE/NGL Group. - (NL) Mr President, my group believes that continued and improved protection of workers and consumers is more important than constantly increasing freedom for businesses within the European market. This choice is even more important in relation to cross-border, long-distance transport by bus and lorry than in many other business sectors.
Regulations have applied in the coach transport sector since April 2007 that require coaches to spend one day off the road every six days during a group holiday trip in order to protect the driver from fatigue. We expressly agree with the objective of this measure. Nevertheless, we realise that the method of implementing this causes annoyance, not only to operators and customers, but also to the drivers themselves. I have previously pressed for improvement in the implementation of this by means of agreements with the trade union, the European Transport Workers' Federation. It is better that drivers be guaranteed rest at home than be forced to do so en route in the midst of surprised and displeased customers. Agreement on this point is good, but we reject any attempts to unilaterally abolish this protection.
There is exasperation in the road freight transport sector because each country has different rules on whether or not freight can be transported when driving back from abroad. As a result of this, lorries too often return largely empty. Nevertheless, it is still too early for the whole of Europe to adopt the system that now functions reasonably between the Netherlands, Belgium and Luxembourg. Such a system can be implemented only between countries with a similar level of income and social conditions. We have no objections to cross-border solutions if these guarantee all drivers a respectable wage, satisfactory mileage allowance and adequate safety measures. We do object, on the other hand, if in such a system the current large wage differences existing between EU Member States are abused to reduce labour costs. This would mean that everyone earning a respectable income would lose his or her job and then the only people still working in that industry would be doing so based on the current terms and conditions of employment of Poland or Romania, for example.
My group has therefore submitted Amendments 45 and 46 to the report on haulage, in order to make the opening of the market for cabotage dependent upon the development of equal working conditions and an evaluation in 2012.
on behalf of the IND/DEM Group. - (NL) I should like to thank Mr Grosch and Mrs Ţicău for the work they have done and to make three comments.
My first comment relates to the amendment of the list of offences in Mrs Ţicău's proposal, which may lead to the permit of a transport operator being withdrawn. This list of offences is an essential element of the package, and constitutes a potential restriction of the internal market. For that reason, it would be better if the list of offences were to be amended via the codecision rather than the comitology procedure. I have therefore submitted an amendment in support of this alteration that I hope you will all support.
Secondly, I should like to stress the importance of thorough supervision of the list of offences. The proposals being discussed here this afternoon are intended to improve the internal market. This means that it is important, however, that a truly level playing field be created. The Member States will have to enforce the rules under this regulation in the same way, and therefore I request that the European Commission thoroughly monitor the correct application of this regulation by Member States.
My third point is that there are indeed Member States that attempt to limit this cabotage to a minimum. This is in complete contravention of the principles of the internal market and, in addition, indirectly pollutes the environment. I shall therefore certainly lend my support to the amendment that is intended to lift the restrictions upon cabotage with effect from 2012.
(IT) Mr President, ladies and gentlemen, the proposals by Mr Grosch are aimed at the uniform and stringent application of road transport regulations, which I support; I agree that criteria ought to be laid down which should have to be met before these activities can be carried out, and that surveillance by the relevant authorities should be stepped up through a single document recognition system and a system of sanctions, and that permission must be sought from the countries that these services cross.
Following the excellent work by my fellow Members, I would just like to add that as I see it, shortening the time for international cabotage is not possible unless there is a truly fair and equal approach to laying down the rules so that we avoid any cases of dumping, which often ends up benefiting some operators at the expense of others. In my opinion, the 2014 deadline is fitting and could even be extended.
Mr President, you wait for one report on buses and trucks and three come along at once. The question is, are they all travelling in the right direction? On cabotage: I am one of the strongest supporters in this Parliament of liberalisation, and indeed in general on the issue of cabotage. But, of course, I want to be absolutely certain that we do have a genuine level playing field for this to operate. We have different vehicle and road safety standards in the UK, we have a geographical seclusion, we have a particular tax system which is different to some others, and there are employment concerns: these are issues also to take into account.
So, whilst I think there is a lot of clarity in the Commission proposal and I welcome it, I think that we have to be very careful in the opening-up of the market in the way proposed.
The overall impact of cabotage is somewhat ambiguous and I know that a lot of hauliers, people involved in the industry, are very concerned. Therefore, I think we have to be sensible and balanced about this and I certainly would like to see a review of the proposal within four years of implementation with full consultation from the industry in the meantime.
That is the only way I think that we can guarantee a level playing field and full liberalisation to have good effect.
I would just like to add another point on another of the reports. I am concerned, for example, when the scope of regulation in Europe begins to extend to the transport of the elderly by volunteers.
Surely the application of law to such groups is both unnecessary and unhelpful. European law should aim to always encourage mobility and access. I think that in this case, in the beautiful areas of Britain such as my own constituency of Yorkshire, we do not want any impediments to the enjoyment of our regions and this road transport package coupled with the drivers' hours regulation should not lead to public transport in rural areas becoming a thing of the past.
(ES) Mr President, I would especially like to thank my colleagues Mrs Ţicău and Mr Grosch for their patience and their ability to bring together all the shadow rapporteurs around proposals that have at times been well supported and at times more controversial.
The truth is that Parliament has taken the opportunity to recast these texts on road transport in order to try to improve the legislation and move towards more opening up in the case of cabotage, in principle for reasons of co-modality, as we are working on in other matters, in order to promote freedom of movement and, of course, to prevent unladen journeys from being made.
In order to do this, we have suggested the possibility of establishing a clause that will ensure that the liberalisation of the market does not lead to distortion.
I would like to stress that the central reason should be social dumping; and for this purpose we are also establishing the date of 2014 for complete freedom of cabotage.
It should be said that to some extent this text will be more credible because we have essentially focused on serious infringements, as they are the ones that can really be monitored.
Of course, we reject the suggestion of specific, privileged bilateral cabotage between neighbouring countries, because, as one of my fellow members rightly said, it fragments the market still further.
With regard to the text on buses, we would like to inform you that the Socialist Group is going to ask for, or I should say, has already asked for the vote on this legislative text only to be postponed, because we think that if, as we have already been told, there is an agreement between the employers and the workers' representatives and the trade unions for a review, shall we say, of the 12-day rule, it must be recognised -even though some of my fellow members do not wish to do so - that to some extent it opens up a review by the back door that has not been sufficiently explained or clarified, and that therefore needs this guarantee of the agreement between the employers and the trade unions.
Otherwise the public will not understand why we are voting on a text tomorrow that is already useless because there is an agreement outside Parliament.
(NL) Discussions regarding the phenomenon of cabotage have caused emotions to run high for many years. The existing regulations are supposed to be too unclear owing to the use of the word 'temporary', which serves as an excuse for various Member States to illegitimately further protect their own market.
In order to clarify this issue once and for all, the Commission introduced another new regulation last year and, as Mr Sterckx has just stated, I had high expectations of this. Remarkably, however, the Commission proposed that a strict check be put on cabotage opportunities. Based upon the current Commission proposal, transport operators would be faced with more restrictions, rather than greater freedom. This is indeed remarkable given that the existing regulations have been perceived as a step towards complete freedom, including by the European Commission, since their adoption in 1993.
Naturally, we need a European approach. The sector should not be subject to all manner of national concoctions designed to limit cabotage opportunities to a minimum for one day longer. The Commission proposal itself, however, is not sufficiently - if at all, to be honest - in keeping with the principles and objectives of the internal market, nor with those of the Lisbon Strategy. The arguments in favour presented by the Commissioner in his speech, such as road safety, the environment and the reduction of the administrative burden, are neither here nor there.
In order to achieve the greatest possible degree of efficiency with regard to planning, a free market is simply essential. After all, each restriction leads to increased transport movements, whether it relates to cabotage, as in this instance, or, for example, the totally absurd medley of driving prohibitions. Therefore, as Mr Sterckx has just quite clearly stated, the Group of the Alliance of Liberals and Democrats for Europe is committed to achieving a completely free market, preferably as of 1 January 2012. The Member States must also be completely at liberty to agree unrestricted cabotage arrangements earlier than this, should they deem it desirable. Furthermore, it must be above all clear that authorisations granted prior to the entry into force of the intended regulation will nevertheless remain valid.
We do not agree with the 'another study and then we shall see' path. The appointment of committees and study No 250 will lead to virtually nothing, except maybe to a great deal of fuss, associated costs and other bad jokes, and that is something we are all too familiar with. A free market would prove beneficial to the sector and indeed also the consumer, and this should be achieved as soon as possible.
I should like to conclude by saying one more thing: that, quite rightly, there is a clear majority in this Parliament for dispensing with the references to 'repeated minor infringements'. There is no room for these in the regulation.
(CS) Mr President, ladies and gentlemen, the three regulations we are debating here are closely linked to the free movement of goods, persons, services and capital. When the four freedoms were established in 1957, no one had clearly envisaged the transitional regulations for the new countries of the European Union. Of course we are up against limitations set out in the Accession Treaties of the 10 new Member States. Even after the opening of the Schengen border, these countries comply with the transitional regulations for transporting people and goods that can be summed up as follows: banned or limited cabotage. In the course of debates on lowering emissions and on the effectiveness of road haulage in particular, some requirements in the regulations in question seem somewhat futuristic, in our opinion.
I remember the fines on transport of empty lorries and the so-called 'full-capacity freight transport centres' that existed in the people's democracies. Perhaps we will have to return to some kind of a similar regulation. Basically, we do the right thing when we try, in the common area, to harmonise the use of the existing rules, in addition to the common CMR documents. If access to the market is simplified, the restrictions on cabotage are partially relaxed, and the basic working conditions in the sector are harmonised: both in regard to employment and to the attitude of individual Member States to enforcing the EU regulation, this will be heartily approved by both entrepreneurs and employees in the sector. Consequently, having given consideration to the aspects I just mentioned, the GUE/NGL Group supports the proposals in question.
- (DE) Mr President, ladies and gentlemen, if the regulars at the long-distance drivers' table, hauliers and public policy watchdogs are not criticising our proposals to replace and simplify existing directives, then we are on the right path. For me, it is a good path, because it contributes to several fundamental points: firstly, to increasing safety in road transport, because controls and the exchange of the data thus gained are more important than new legislation, but also because access to a profession and the issuing of licences are subject to unified quality criteria.
Secondly, to eliminating distortions to competition, because it makes it possible to put a stop to the activities of the black sheep in the transport industry, fight discrimination and increase the status of the occupation. Thirdly, to environmental protection and the conservation of energy resources by reducing unladen journeys. Fourthly, to making coach tourism more attractive, because 12-day tours will be guaranteed once more. Fifthly, to the reduction of bureaucratic requirements, because the national electronic registers will be networked and access to these should be made easier, and simplified templates for Community licences and driver attestation are also planned. Sixthly, to setting the modernisation of the sector in motion.
I believe that legal certainty for future cabotage transport operations is particularly important, even if these currently make up only 2-3% of the transport market. Every unified regulation in Europe is better than the current patchwork quilt arrangement. From an ecological point of view, we should open the way for cabotage transport immediately, but from a social and economic point of view, it makes better sense to limit it for the time being. However, the goal must be the complete abolition of all limitations on cabotage transport operations by EU companies, as long as they meet the new licensing conditions. I expect to see concrete steps towards this by 2014. Moreover, we should not hamper bilateral agreements that open up the market more quickly.
(NL) First of all, I should like to thank the rapporteurs for their work. This is an important package of measures that have a major, very specific impact upon a great many people within Europe.
What stands out most is of course everything relating to cabotage. In that respect, it was and remains necessary to clarify a number of issues in order to set the bar equally high for everyone. The way in which the existing cabotage rules were interpreted varied too widely from Member State to Member State, necessitating rules. Furthermore, just to be perfectly clear: more cabotage can lead to more efficient road transport, which is good for both the economy and the environment, and must by all means be encouraged, therefore. Nevertheless, it must be clear that this must not result in social dumping, and therefore the gradual opening of the market must go hand in hand with the establishment of social rules of play that are equal for everyone. The differences in fiscal and working conditions must be smoothed out as far as possible, that is to say preferably with the worse conditions being brought up to the standard of the better conditions.
The compromise of throwing open the market in 2014 therefore seems justifiable, provided that Amendments 47 and 48 are adopted, that the Commission, in particular, takes the 2012 study into the differences in social and working conditions seriously, and particularly that the Member States still have a type of alarm procedure at their disposal, including after 2014, for use in the event of serious disruption to the national transport market. There is a need for a clear definition of which activities are and are not permitted in anticipation of this, and of course adequate supervision is required.
With regard to the driving times and rest periods of coach drivers, it would also seem logical to me - as a number of Members have already mentioned - to postpone the vote, so that the compromise worked out last Friday by employers and employees can be fully incorporated into our legislation. The compromise is in the pipeline but has yet to be transposed into legal language. The result of the talks proves that social dialogue can work at European level. A good balance has been achieved, taking into account the specific features of the coach sector.
(PL) Mr President, in such a short speech one can deal only with fundamental matters concerning the documents under discussion. It is worth remembering that our goal is a free market, and a free market in terms of these services - road services - too. From this aspect the documents we are discussing are in reality a type of services directive, only one that is aimed at this particular market.
In this connection the second point worth thinking about is that all restrictions and indirect routes that we apply - such as solutions relating to transitional periods, cabotage and the year 2014 - are partial solutions that should not divert us off the main highway of maximum market openness.
Finally, it needs to be emphasised that certain special restrictions linked to this specific market, such as working time and solutions relating to the environment and to traffic safety, are obviously of great importance here, but we should not forget where the boundaries of safety and social negotiations lie.
(FR) Mr President, we cannot seriously discuss the issue of carriage of goods by road without tackling the problem of dangerous materials. In the texts being proposed to us today, as elsewhere in European legislation, this problem is either underestimated or poorly dealt with. Yet if there is an area in which we need more from Europe, more restricting Community regulations, it is this one.
As many businesses put their dangerous materials on the roads in order to prevent their establishments from being classified as a 'Seveso site', the flows of dangerous materials circulating around the Union are constantly growing, thus increasing the risks of a major catastrophe.
With regard to the carriage of dangerous materials by road, there is a huge lack of training, a major shortage of equipment in terms of parking areas that can safely take the vehicles concerned in accordance with Community regulations.
The danger of mixed loads is sorely underestimated. Goods that are harmless when taken separately can become dangerous if they are in the same parking area; currently, people are quite simply unaware of this danger.
I argue in favour of the creation of a European agency for the safety of land carriage of dangerous materials to promote a truly comprehensive safety policy at Union level.
Mr President, I would like to begin by saying that I wish to speak specifically on the Ţicău Report. While we have a proposal that is largely unproblematic, I would like to comment on the issue of sanctions.
It is important to understand that we need common sanctions, but we also need to address the issue of common enforceability. Whilst I am against more red tape, we must find a system whereby drivers and their companies can be more easily prosecuted when they cause accidents in other Member States. At present, such companies and their drivers are escaping prosecution for offences caused, for example, in the United Kingdom, as the paperwork required to bring them to justice is currently too great. This is particularly alarming when we consider that according to my information there has been a 75% increase in road traffic accidents by drivers from other Member States in parts of my constituency alone in the past five years.
I regularly receive complaints from people who have been quite badly injured by commercial vehicles and their drivers and it is frustrating that our present police enforcement services are either unable or unwilling to hold these drivers to account. I therefore look forward to further developments in this area so that we can ease the path in bringing these reckless individuals to justice.
(PL) Mr President, we are holding this discussion at a rather specific time - that is, when we have lost a good Commissioner for Transport, by whom I mean Jacques Barrot - a time when we are awaiting a new Commissioner. In fact, I am interested in whether the designated candidate for Commissioner is listening to our discussion today, as that would surely be justified in every possible respect.
We are talking here about the road haulage sector, a sector that has made it possible to achieve a 40% rise in economic exchange between the EU Member States in the last five years. We are talking about a sector that is de facto keeping Europe moving. My view is that we need as much freedom as possible here, including in cabotage. At the same time, though, we need as much firmness as possible, especially in combating practices such as the existence of rogue coach operators, who are frankly wrecking the market. The sanction of withdrawing their licence is not applicable, as they do not have and have never had any such licence.
Throughout the sector, though, I can see several significant threats: the price of fuel and its rise, the way in which external transport costs are internalised, the way in which working time is executed, and I also have the impression that the profitability of haulage companies is generally falling. This is why I would like to offer my particularly enthusiastic support to Mr Piecyk's report, in order to be able to discuss the issue of bus and coach transport and to vote in June.
I support Mr Sterckx's position on the need for a new study of the consequences of opening up the market, but this should also be linked to an assessment of the economic wellbeing of the road haulage sector.
(ES) Mr President, I would first like to discuss Mrs Ţicău's report. This proposal is key to modernising the occupation of transport operator, through the uniform application of common rules in all Member States to authorise access to that profession.
In this respect I applaud and willingly welcome the Commission's proposal. However, I would like to repeat a question that I raised during the debate on this report in the Committee on Transport and Tourism. It is regarding the term 'good repute', which I put forward, and which, in the interests of consensus, I then withdrew and proposed substituting it with 'ethical standards'. I am not in any way questioning this requirement; on the contrary, I agree that it should be required that transport managers should not have any serious criminal convictions or serious sanctions for infringements of Community legislation relating to road transport.
I do, however, advocate changing the term, because we are presuming bad practice in a profession that is a key sector of the European economy, that generates wealth, creates employment and guarantees the mobility of people and goods.
We should think carefully before assuming that someone is not of good repute to pursue an occupation if that is not proven.
Secondly, I would like to highlight the importance of Mr Grosch's report on common rules for access to the road haulage market. The proposal for a regulation defines cabotage operations, putting an end to the current legal uncertainty. It allows up to three consecutive transport operations for an international carriage of seven days. However, we should go further in order to lift any restrictions on cabotage and achieve greater liberalisation of national markets.
Finally, I applaud the reduction in bureaucracy that this new proposal for a regulation brings in relation to the new simplified formats for the Community licence, copies of this licence and the drivers' certificates, that will help to reduce the delays caused by roadside checks.
Ladies and gentlemen, we need to make the transport sector more efficient and more competitive.
(RO) I would like to congratulate the two Rapporteurs for their work and refer to the Ţicău report. I welcome the introduction of the criteria for quality access to the profession of road transport operator into the report in order to the quality of licensed operators and not to restrict their access to the profession. Whether we speak about people or goods, the profession of road transport operator involves the performance of indispensable activities for the economic development of the Union, in harmony with the Lisbon objectives to stimulate the economic activity in the European Area.
I believe the implementation of this Regulation will result in an increase in the number of jobs, as well as in achieving a higher degree of safety and correctness related to road transport in the European Union. Again, congratulations to the Rapporteurs.
(DE) Mr President, Commissioner, here in the European Union, we are always proud - and quite rightly so, more often than not - that we try to find the middle ground and work together to find a solution, and that we often succeed in this. It is not always easy. Today's joint debate on the reports by Mrs Ţicău and Mr Grosch provides some particularly good examples of this, and also some exceptionally bad ones: the 12-day rule and cabotage have been mentioned more than once.
The 12-day rule is good; hopefully it also brings social benefits. However, for a certain sector of the low-cost tourism market, it has become an increasing problem, and we want to take consumers' interests into account here as well. We have heard that attempts are being made to arrive at a good compromise, for which perhaps a little more time is needed. If it is a matter of a limited time - and that is indeed the case - then perhaps we should also take this time.
The same applies to the cabotage rules. We are all agreed that we want to see better use made of the diverse infrastructures. However, this naturally affects many areas, particularly the transport industry, and the interests in the Member States vary widely on this. I am not entirely sure whether, when it comes to the topic of cabotage, a little 'euromythology' does not come into play here - simply because of the many years it has been under discussion. I would like to know whether there are really as many unladen journeys represented in the long lines of trucks that we have to overtake on the motorways - or are not allowed to overtake, as the case may be - as we are always being told. Perhaps an 'I'm running unladen' flag would be of interest here.
However, the heart of our debate today is not so much the legislation we pass but what the Member States will put into effect, apply and implement.
(FR) Mr President, I would first of all like to thank our two rapporteurs for the excellent work that they have done, and then hope that, under the French Presidency, this very important road package will obviously have a future and come to a conclusion. I would first like to focus on two subjects.
The first is cabotage and the date that the European Parliament deemed right to set, in other words automatic liberalisation in 2014. From this point of view, there is a natural distortion created between the peripheral countries and the transit countries. Countries such as France, Germany and probably Austria are by nature the most cabotaged countries, and the fact that we have just chosen a definition of cabotage that involves cabotage following an international journey is a good thing, but it means that the social issue is definitely going to create considerable distortions, while in carriage by road, it is the principle of the country of origin that applies, once one is mobile. I therefore think that it would have been much wiser to wait, as was initially planned, for a report from the Commission enabling us to take stock of the social distortions before deciding on automatic liberalisation.
My second point relates to the derogation concerning driving time for buses. As I have already said, without going into the subject in depth, I find this procedure detestable. Under pressure from pressure groups, an amendment has been tabled which is an amendment to a text that is not the original text. This issue should be resolved by a new proposal from the Commission, amending what we called here the 'Markov report'. I would also like to remind you that we are tabling an amendment to the Markov report in the form of a regulation when the Markov report was a directive. Ladies and gentlemen, I am not - ah, it was a regulation, you are right, it was a regulation - but, in any case, I think that the formats need to be the same and that we should not get into this habit of tabling amendments, under pressure from pressure groups, to texts other than the original text.
Mr President, I am not saying that I give preference to Mr Grosch or to Mrs Ţicău but I will speak about cabotage like my honourable colleague Mr Savary did. This cabotage discussion has been going on for many years. As one of the stakeholders said, 'The behaviour of the Council can be compared to the behaviour of a snail'; that is how slowly the Council has been moving on this subject whereas Parliament has finally got its act together. Cabotage is more important than we realise and I have to say that I cannot agree with my dear friend, Mr Savary, when he expresses fear that the social market will be distorted.
If you do not allow cabotage to happen, what does it mean? It means unnecessarily high transport costs; that means unladen, empty lorries going here and there.
What is the EU all about? The EU is all about an open market, and we have to care for EU citizens. If we get the transport costs down that means that the EU citizens will benefit and therefore we are giving them added value in their daily lives.
At this point in time people everywhere are asking: 'What is the EU doing?' Ordinary people are literally running after the money as the prizes are getting higher.
Well, at the same time we cannot apply protectionism. We must allow people to have a better life and, if we can lower the costs, our economy will improve and the ordinary people will benefit from it. Just to give an example, on trade between Finland and Russia all the transport has been taken over by Russian lorry drivers and the Finnish citizens are benefiting from it. I cannot see why French citizens - I have my feet in both camps - would not benefit from cabotage. So we have to say 'yes' to the future.
President-in-Office of the Council. - (SL) Naturally I agree with all those who believe that the matter must urgently be brought to a conclusion.
Admittedly cabotage is a very sensitive subject. This has become clear in your discussions today, including with respect to the individual Member States. There are some who support complete liberalisation and others who advocate partial liberalisation, while others again are essentially opposed to liberalisation.
Of course it is important for us to bring our points of view into line with one another, despite the differences that exist. We must also - and I wholeheartedly agree with this - take account of small and medium-sized enterprises and, in particular, of environmental concerns. Here, I am thinking above all of what is known as transit cabotage, although I should like to leave this aside.
It would be absurd - not to mention unacceptable - to have empty road traffic. Since there are differences of opinion here, in my view we need an intermediate stage or transitional period before the cabotage sector is completely liberalised.
Naturally I hope that tomorrow Parliament will accept the proposed amendments that help to harmonise cabotage services in the European Union and, in particular, will accept the proposed abolition of empty road traffic, as I have already emphasised and which I wish to stress once more at this point. Thus cabotage should also be possible on the return journey.
In my opinion, the differences between Parliament and the Council are not so great as to prevent progress or agreement in the relatively near future.
I also agree with all those who regard monitoring and control as very important in this area. In my view, this could also be brought about by the electronic register that is yet to be established, and here, I must emphasise, we are very close to reaching an agreement as regards the timetable and the actual establishment of this electronic register. This also applies to traditional means of control like the digital tachograph and the waybill, of which you are probably aware.
Offences also play a major role, when they lead to disqualification from driving. Here, we obviously have to proceed very circumspectly and with sensitivity, and above all to be receptive to companies.
The '12-day rule' for bus transport has been mentioned a number of times here. The Council has not yet reached a decision on this either. However, we are also aware, and this needs to be clearly stated here, that the social partners are conducting a dialogue. Naturally we are prepared to discuss this, so that Council and Parliament come to an agreement as soon as possible.
I should like to thank the two rapporteurs, Mr Grosch and Mrs Ţicău, once more for the constructive exchange of views.
The Slovenian Presidency will, in any case, do all it can to bring the various interests into line with one another, and also to ensure that the final compromise text helps to make the European road transport sector more efficient and above all, as I must emphasise, more competitive.
It is my hope and wish that this productive dialogue will be continued, and that agreement will be reached with the European Parliament as soon as possible.
Member of the Commission. - (RO) I am pleased with the agreement that comes into view in relation to the essential aspects of the road package. I refer in particular to the register and the withdrawal of certain abilities in the case of serious infringements of the law. On the other hand, it is obvious that the subject of cabotage is more problematic. Nevertheless, I would like to remind you that the notion of temporary cabotage, which is now in force, leaves serious legal uncertainties. This situation is not acceptable for the sector in question. No rule is perfect, but the rule proposed by the Commission - three operations within one week after an international transport - is at least clear and much easier to control.
This does not introduce more or less cabotage into the Member States taken separately, but a better performed cabotage which is, on the one hand, better controllable and, on the other hand, effective from the logistic point of view. I am telling those who want more cabotage that the internal market is being built gradually and has to go hand in hand with harmonization. Since I have mentioned harmonization, I would like to remind you that certain matters regarding fiscal, salary and social harmonization are related either to the Member States' competence or can be achieved by unanimity. In this context, we can say that total openness, without any guarantees and safeguarding measures, taking into account that cabotage is temporary, by definition, would send us back to today's legal uncertainty.
Consequently, the European Commission accepts that the liberalization of cabotage is a long-term objective. On the other hand, we should closely monitor developments and, in this context, we are ready to make a report in 2012.
In conclusion, I note the concerns expressed on numerous occasions in relation to the issue of the 12 days for tourist trips. If the European Parliament is in favour of postponing the vote on international passenger transport, the European Commission will not be against it because, indeed, we need an agreement on the register and cabotage as soon as possible but, at the same time, we also need an agreement as comprehensive as possible between the social partners on the issue of the 12 days.
Rapporteur. - (RO) First of all, I would like to thank all my colleagues for the opinions they have presented. I believe this Regulation on access to the profession of road transport operator could contribute to a better harmonization of standards used by the Member States, especially as regards the financial capacity and professional competence, and will facilitate the mutual acknowledgment of the professional situation, thus making the road transport services more professional and increasing their safety and quality.
As regards the 12-day derogation concerning the period of rest of coach drivers for international passenger transport, an agreement is expected in this respect between employers and trade unions and, for this reason, the two amendments will be resubmitted, in a form to be subsequently agreed together with the social partners, in the report on access to the market of coach and bus transport services.
I would like to thank my colleagues for their speeches one more time, as well as the Commission and the Council for cooperation.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.